Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The IDS's filed on 03/30/2021 and 01/20/2022 have been considered.

ALLOWANCE
Claims 1-20 are allowable over prior art.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Walker et al. (US Pub. 20120321278) disclose receiving subscription, publication, and recording request from users (See paragraphs 0027 and 0028). Upon receiving the requests, the content server generate a copy of the data for the request (See paragraph 0027-0028).
Mao et al. (US Pub. 20140157324) disclose a storage system comprising metadata to identify the content objects to present to the users for accessing (See Fig. 2, Fig. 3A and their corresponding written descriptions).
Curles (US Patent 8,156,090) further discloses an instance where different objects are having identical object names. See col. 5, lines 30-50.

As per claims 1 and 19, the prior art record alone or in combination does not teach or suggest at least the following limitations:
“the object store includes a common copy store and a unique copy store…
subscribing the first destination namespace to the source namespace in the common copy store in response to receiving a first subscription request…
subscribing the second destination space to the source name space in response to receiving a second subscription request…
detecting a change to the data under the source name space and copying objects with identical object names corresponding to the data from the source namespace to the first destination namespace and the second destination namespace in response to detecting the change to the data under the source namespace.”

As per claim 9, the prior art record alone or in combination does not teach or suggest at least the following limitations:
“the cloud recording storage system includes an object store that further includes a common copy store and a unique copy store:...
determining whether or not publication of the data has been scheduled in response to receiving the first recording request; 
instructing the object store to generate a source namespace in the common copy store in accordance with a determination that the publication of the data has not been scheduled; and 
instructing the object store to generate a first destination namespace in the unique copy store and subscribe the first destination namespace associated with the first recording request to the source namespace in accordance with a determination that the publication of the data has been scheduled.”
	All claims that are depending directly or indirectly to claims 1, 9, and 19 are also allowable over the prior art by the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh D. Vo whose telephone number is (571)272-0708. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on 571-272-4202. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thanh D Vo/Examiner, Art Unit 2139 

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139